Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 05/10/2021 has been entered and made of record.
Claims 1-7 filed on 05/10/2021 are pending.



REASON FOR ALLOWANCE




The claimed invention is related to a thermal imaging radar with a distinct combination of limitations:  “an Assembly pedestal, an Assembly rotary shaft, and an Assembly housing, the Assembly pedestal includes: a Pedestal mount which is a mechanical part made of aluminum alloy used to mount to the Pedestal by a bolted joint, It's also used to protect a Central processing electronic circuit, to mount a Military connector, and connect a Motor and slip-ring mounting bracket, a Central controller electronic circuit is an electronic circuit that coordinates the general operation of the structure, communicates with peripheral devices to receive control commands, receive data and issue warning and control signals to other components, the Military connector ensures waterproof for output, including power lines and internet, the Motor and slip-ring mounting bracket is a mechanical part made from aluminum alloy used to fix a motor stator and slip-ring, a Stator of Frameless motor is a stationary part of a frameless motor fixed in the Motor and slip-ring mounting bracket by a bolt joint, a Mounting rotor is a precision rotating mechanical part used to clamp the mounting rotor to a rotary shaft by a bolt joint, a Rotor of Frameless motor is a rotating part of the frameless motor, a Rotary shaft is a precision rotating mechanical part used to transmit the shaft rotation motion from the frameless motor, a Mounting shaft is a precision rotating mechanical part used to connect to the rotary shaft and in contact with a Thin Section Bearing, protects the frameless motor, The Thin Section Bearing is a super slim standard bearing but ensuring load and durability; Besides reducing a friction of axial rotation function, this bearing optimizes layout space and mass of mechanism, A Slipring is a rotating part that ensures that this device rotates continuously 360° with a same velocity of the frameless motor, used to transmit power and signal, A Shaft mounting Encoder is a rotating mechanical part used to mount the rotation of an encoder; The Assembly rotary shaft includes: A Rotate table which is a precision mechanical part made of aluminum alloy used to cover the encoder and connect with Mounting image processing board and thermal camera module by bolt joints, The Encoder is a standard device used to measure actual device speed and feedback value to the central controller circuit, a reader and ring of the encoder is integrated with the round type to optimize the space of the Thermal imaging radar, an Encoder latch is a mechanical part used to mount the encoder to a Rotary shaft, a Mounting image processing board and thermal camera module is a mechanical part made from aluminum alloy to connect with the Rotate table by hole/shaft joint and clamp by bolts, an underside mounts image processing circuit, an upper side mounts Lens and Uncooled thermal imaging sensor; the Assembly housing includes: a Main housing is a rotating mechanical part made from plastic used to connect with a Motor and slip-ring mounting bracket and a Protective window, the Protective window is an optical part made from infrared glass that ensures transmission of thermal radiation to a sensor, a Lid is a plastic cover that has a spherical shape used to cover the top of the thermal imaging radar and prevent water stagnation during long outdoor operation.”.



Prior arts were found and applied in the prior action[s]. See the Office Action[s] and Notice of References Cited in the Office Action[s]. 

	
Liu (“Liu”) [US 2008/0008467],  Mars (“Mars”) [US 2008/0055409] and Wei [US 2004/0263679] disclose the limitations in claim 1 as follows: “Thermal imaging radar includes: an Assembly pedestal, an Assembly rotary shaft, and an Assembly housing, 

the Assembly pedestal includes: a Pedestal mount [Liu: Fig. 3: a support block ‘11’] which is a mechanical part made of aluminum alloy [Mars: para. 0061: ‘case housing 820 is composed of diecast aluminum’] used to mount to the Pedestal [Liu: Fig. 3: a bottom block 12] by a bolted joint, It's also used to protect a Central processing electronic circuit [Liu: Fig. 3: ‘A circuit board 13 is fastened on an inner surface’], to mount a Military connector [Liu: Fig. 2: 113], and connect a Motor [Liu: Fig. 3: a first motor 41] and slip-ring mounting bracket [Liu: Fig. 4: the embedding groove 111 for pressing against the shell 22], a Central controller electronic circuit is [Mars: ‘customer interface board 130’; Fig. 6A-6B; para. 0045] an electronic circuit that coordinates the general operation of the structure (i.e. L: ‘a light can be turned on and off’), communicates with peripheral devices to receive control commands [Mars: para. 0045: ‘connected to the alarm input T2 and the door is opened’], receive data and issue warning (i.e. Mars: ‘alarms T2’) and control signals to other components (i.e. Mars: relay/control signals T8) [Liu: Fig. 2: 113; Mars: Fig. 6A-6B: para. 0045], the Military connector ensures waterproof for output, including power lines and internet, the Motor and slip-ring mounting bracket [Wei: Fig. 1E; para. 0007: ‘a rotary table’] is a mechanical part made from aluminum alloy used to fix a motor stator and slip-ring, a Stator of Frameless motor is a stationary part of a frameless motor fixed in the Motor and slip-ring mounting bracket by a bolt joint, a Mounting rotor is a precision rotating mechanical part used to clamp the mounting rotor to a rotary shaft by a bolt joint, a Rotor of Frameless motor is a rotating part of the frameless motor, a Rotary shaft is a precision rotating mechanical part used to transmit the shaft rotation motion from the frameless motor, a Mounting shaft is a precision rotating mechanical part used to connect to the rotary shaft and in contact with a Thin Section Bearing, protects the frameless motor, The Thin Section Bearing is a super slim standard bearing but ensuring load and durability; Besides reducing a friction of axial rotation function, this bearing optimizes layout space and mass of mechanism, A Slipring is a rotating part that ensures that this device rotates continuously 360° with a same velocity of the frameless motor, used to transmit power and signal, A Shaft mounting Encoder is a rotating mechanical part used to mount the rotation of an encoder; The Assembly rotary shaft includes: A Rotate table which is a precision mechanical part made of aluminum alloy used to cover the encoder and connect with Mounting image processing board and thermal camera module by bolt joints, The Encoder is a standard device used to measure actual device speed and feedback value to the central controller circuit, a reader and ring of the encoder is integrated with the round type to optimize the space of the Thermal imaging radar, an Encoder latch is a mechanical part used to mount the encoder to a Rotary shaft, a Mounting image processing board and thermal camera module is a mechanical part made from aluminum alloy to connect with the Rotate table by hole/shaft joint and clamp by bolts, an underside mounts image processing circuit, an upper side mounts Lens and Uncooled thermal imaging sensor; the Assembly housing includes: a Main housing is a rotating mechanical part made from plastic used to connect with a Motor and slip-ring mounting bracket and a Protective window, the Protective window is an optical part made from infrared glass that ensures transmission of thermal radiation to a sensor, a Lid is a plastic cover that has a spherical shape used to cover the top of the thermal imaging radar and prevent water stagnation during long outdoor operation.



No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488